DETAILED ACTION
This action is in response to the initial filing of Application no. 16/800,294 on 02/25/2020.
Claims 1 – 13 are still pending in this application, with claims 1, 7 and 8 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Aside from the non-prior art rejections, the prior art fails to teach or suggest in reasonable combination the limitations recited in the independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -7  of U.S. 10,593,340 in view of claims 1 – 5 of US 10,325,607, and further in view of claims 1 – 12 of US 9,899,029 and further in view of claims  1 – 18 of US 9,646,619. Although the claims at issue are not identical, they are not patentably distinct from each other.


Current Application

1. A method for decoding a plurality of audio signals, the method comprising: receiving a first audio signal of the plurality of audio signals, the first audio signal being a mid-signal; receiving a second audio signal of the plurality of audio signals, wherein the second audio signal is a side signal corresponding to the mid-signal of the first audio signal; and decoding the first audio signal and the second audio signal to determine a stereo signal, wherein the stereo signal comprises a first stereo signal and a second stereo audio signal which are suitable for playback on two channels of a speaker configuration, wherein the received second audio signal is a waveform-coded signal comprising spectral data corresponding to frequencies up to a first frequency, and wherein the decoded stereo signal is determined based on, for frequencies below 

2. The method according to claim 1, wherein the first audio signal comprises spectral data corresponding to frequencies up to a second frequency, the method further comprising: extending the first audio signal to a frequency range above the second frequency by performing high frequency reconstruction prior to performing parametric upmixing.

3. The method according to claim 1, wherein the first audio signal and the second audio signal are represented in a frequency domain.

4. The method according to claim 1, further comprising transforming the 

5. The method according to claim 1, wherein the decoding to determine the stereo signal is performed in the frequency domain.

6. The method according to claim 1, wherein the decoding to determine the stereo signal is based on a parameter that indicates that stereo decoding is enabled.

7. A non-transitory computer readable storage medium containing instructions that when executed by a processor perform a method according to claim 1.

8. An apparatus for decoding a plurality of audio signals, the apparatus comprising: a first receiver for receiving a first audio signal of the plurality of audio signals, the first audio signal being a mid-signal; a second receiver for receiving a second audio signal of the plurality of audio signals, wherein the second audio signal is a side signal corresponding to the mid- signal of the first audio signal; and a decoder for decoding the first 

9. The apparatus according to claim 8, wherein the first audio signal comprises spectral data corresponding to frequencies up to a second frequency, and wherein the 

10. The apparatus according to claim 8, wherein the first audio signal and the second audio signal are represented in a frequency domain.

11. The apparatus according to claim 8, further comprising time/frequency transformation components configured to transform the stereo signal to the time domain.

12. The apparatus according to claim 8, wherein the decoder is configured to determine the stereo signal is performed in the frequency domain.

13. The apparatus according to claim 8, wherein the decoder is configured to determine the stereo signal is based on a parameter that indicates that stereo decoding is enabled.


1. A method for decoding a plurality of audio signals, the method comprising: receiving a first audio signal, the first audio signal being a mid-signal; receiving a second audio signal corresponding to the mid-signal, the second audio signal being a side signal; and decoding the second audio signal and its corresponding mid-signal so as to generate a stereo signal including a first stereo signal and a second stereo audio signal which are suitable for playback on two channels of a speaker configuration, wherein the received second audio signal is a waveform-coded signal comprising spectral data corresponding to frequencies up to a first frequency, and the corresponding mid-signal is a waveform-coded signal comprising spectral data corresponding to frequencies up to a frequency which is larger than the first frequency, and wherein the 

2. The method according to claim 1, wherein the first audio signal and the second audio signal are represented in a frequency domain.

3. The method according to claim 1, further comprising transforming the stereo signal to the time domain.

4. An apparatus for decoding a plurality of audio signals, the apparatus comprising: a receiver for receiving a first audio signal, the first audio signal being a mid-signal and for receiving a 

5. The apparatus according to claim 4, wherein the first audio signal and the second audio signal are represented in a frequency domain.

6. The apparatus according to claim 4, further comprising time/frequency transformation components configured to transform the stereo signal to the time domain.

7. A non-transitory computer readable storage medium containing instructions that when executed by a processor perform a method according to claim 1.


1. A method for decoding a plurality of audio channels, the method comprising: receiving a first audio signal, the first audio signal being a mid-signal; receiving a second audio signal corresponding to the mid-signal, the second audio signal being a side signal; and decoding the second audio signal and its corresponding mid-signal so as to generate a stereo signal including a first stereo signal and a second stereo audio signal which are suitable for playback on two channels of a speaker configuration, wherein the received second audio signal is a waveform-coded signal comprising spectral data corresponding to frequencies up to a first frequency, and the corresponding mid-signal is a waveform-coded signal comprising spectral data corresponding to frequencies up to a frequency which is larger than the first frequency, and 

2. An apparatus for decoding a plurality of audio channels, the apparatus comprising: a receiver for receiving a first audio signal, the first audio signal being a mid-signal and for receiving a second audio signal corresponding to the mid-signal, the second audio signal being a side signal; and a decoder for decoding the second audio signal and its corresponding mid-signal so as to generate a stereo signal including a first stereo signal 

3. A non-transitory computer readable storage medium containing instructions that when executed by a processor perform a method according to claim 1.

4. The method according to claim 1, wherein the waveform-coded mid signal comprises spectral data corresponding to frequencies up to a second frequency, the method further comprising: extending the mid signal to a frequency range above the second frequency by performing high frequency reconstruction prior to performing parametric upmixing.

5. The apparatus according to claim 2, wherein the waveform-coded mid signal comprises spectral data corresponding to frequencies up to a second frequency, and wherein the decoder is further configured to extend the mid signal to a frequency range above the second frequency by performing high frequency reconstruction prior 


1. A method for decoding an encoded audio signal, the method comprising: receiving a plurality of input audio signals, the plurality of input audio signals including a first waveform-coded signal comprising spectral data corresponding to frequencies up to a first frequency and a second waveform-coded signal comprising spectral data corresponding to frequencies up to a second frequency, the second frequency being higher than the first frequency; decoding the first waveform-coded signal to produce a first decoded audio signal having frequencies up to the first frequency, the first decoded audio signal representing a side signal; decoding the second waveform-coded signal to produce a second decoded audio signal having frequencies up to the second frequency, the second decoded audio signal representing a mid signal; performing 

2. The method of claim 1 wherein the weighting parameter is time variant.

3. The method of claim 1 wherein the enhanced inverse sum-difference transformation generates a left channel, L, according to L=(1+a)A+B, where a is the weighting parameter, A is the mid signal, and B is the side signal.



5. The method of claim 1 wherein the weighting parameter is real-valued.

6. The method of claim 1 wherein the weighting parameter is included in the encoded audio signal.

7. An audio decoder for decoding an encoded audio signal, the audio decoder comprising: an interface that receives a plurality of input audio signals, the plurality of input audio signals including a first waveform-coded signal comprising spectral data corresponding to frequencies up to a first frequency and a second waveform-coded signal comprising spectral data corresponding to frequencies up to a second frequency, the second frequency being higher than the first frequency; a decoder that decodes the first 

8. The audio decoder of claim 7 wherein the weighting parameter is time variant.

9. The audio decoder of claim 7 wherein the enhanced inverse sum-difference transformation generates a left channel, L, according to L=(1+a)A+B, where a is the weighting parameter, A is the mid signal, and B is the side signal.

10. The audio decoder of claim 7 wherein the enhanced inverse sum-difference transformation generates a right channel, R, according to R=(1−a)A−B, where a is the weighting parameter, A is the mid signal and B is the side signal.

11. The audio decoder of claim 7 wherein the weighting parameter is real-valued.

12. The audio decoder of claim 7 wherein the weighting parameter is included in the encoded audio signal.


1. A method for a decoder for decoding a plurality of input audio signals for playback on a speaker configuration with N channels, the plurality of input audio signals representing encoded multichannel audio content corresponding to K≧N channels, comprising: from the encoded multichannel audio content corresponding to K channels, extracting M input audio signals, wherein 1<M≦N≦2M; wherein if N=M, the method further comprises the step of: discarding any remaining signals in the encoded multichannel audio content; decoding, in a first decoding module, the M input audio signals into M mid signals which are suitable for playback on a speaker configuration with M channels; wherein if N>M, the method further comprises the steps of: from the encoded multichannel audio 
2. The method of claim 1, wherein the stereo decoding module is operable in at least two configurations depending on a bit rate at which the decoder receives data, the method further comprising 
3. The method of claim 1, wherein the step of receiving an additional input audio signal comprises: receiving a pair of audio signals corresponding to a joint encoding of an additional input audio signal corresponding to a first of the M mid signals, and an additional input audio signal corresponding to a second of the M mid signals; and decoding the pair of audio signals so as to generate the additional input audio signals corresponding to the first and the second of the M mid signals, respectively.
4. The method of claim 2, wherein the additional input audio signal is a waveform-coded signal comprising spectral data corresponding to frequencies up to a first frequency, and the corresponding mid signal is a waveform-coded 
5. The method according to claim 4, wherein the waveform-coded mid signal comprises spectral data corresponding to frequencies up to a second frequency, the method further comprising: extending the mid signal to a frequency range above the second frequency by performing high frequency reconstruction prior to performing parametric upmixing.
6. The method of claim 2, wherein the additional input audio signal and the corresponding mid signal are waveform-coded signals comprising spectral data corresponding to frequencies up to a second frequency, and the step of decoding the additional input audio signal and its corresponding mid signal according to the second configuration of the stereo decoding module comprises the steps of: if the additional audio input signal is in the form of a complementary 
7. A computer program product comprising a non-transitory computer-readable medium with instructions for performing the method of claim 1.
8. A decoder for decoding a plurality of input audio signals for playback on a speaker configuration with N channels, the plurality of input audio signals representing encoded multichannel audio content corresponding to K≧N channels, comprising: a receiver that extracts M input audio signals and N-M additional input audio signals from the encoded multichannel audio content corresponding to K ≦N≦2M; a first decoder that decodes the M input audio signals into M mid signals which are suitable for playback on a speaker configuration with M channels; a second decoder comprising a stereo coding module for each of the N channels in excess of M channels, wherein the stereo coding module: receives an additional input audio signal corresponding to one of the M mid signals, the additional input audio signal being either a side signal or a complementary signal which together with the mid signal to which it corresponds and a weighting parameter a allows reconstruction of a side signal; and decodes the additional input audio signal and its corresponding mid signal so as to generate a stereo signal including a first and a second audio signal which are suitable for playback on two of the N channels of the speaker configuration; wherein the second decoding module is configured to act as a pass through for all of the M mid 
9. A method for an encoder for encoding a plurality of input audio signals representing multichannel audio content corresponding to K channels, comprising: receiving K input audio signals corresponding to the channels of a speaker configuration with K channels; generating M mid signals which are suitable for playback on a speaker configuration with M channels, wherein 1<M≦K≦2M, and K-M output audio signals from the K input audio signals, wherein 2M-K of the mid signals each corresponds to a respective one of 2M-K of the input audio signals; and 
10. The method of claim 9 wherein the stereo encoding module is operable in at least two configurations depending on a desired bit rate of the encoder, the method further comprising 
11. The method of claim 9, further comprising performing stereo encoding of the K-M output audio signals pair wise prior to inclusion in the data stream.
12. The method of claim 9, wherein on a condition that the stereo encoding module operates according to a first configuration, the step of encoding two of the K input audio signals so as to generate a mid signal and an output audio signal comprises: transforming the two input audio signals into a first signal being a mid signal and a second signal being a side signal; waveform-coding the first and the second signal into a first and a second waveform waveform-coded signal, respectively, wherein the second signal is waveform-coded up to first frequency and the first signal is 
13. The method of claim 12, further comprising for frequencies below the first frequency, transforming the waveform-coded second signal, which is a side signal, to a complementary signal by multiplying the waveform-coded first signal, which is a mid signal, by a weighting parameter a and subtracting the result of the multiplication from the second waveform-coded signal; and including the weighting parameter a in the data stream.
14. The method of claim 12, further 
15. The method of claim 9, wherein on a condition that the stereo encoding module operates according to a second configuration, the step of encoding two of the K input audio signals so as to generate a mid signal and an output audio signal comprises: transforming the two input audio signals into a first signal being a mid signal and a second signal being a side signal; waveform-coding the first and the second signal into a first and a second waveform waveform-coded signal, respectively, wherein the first and the second signal are waveform-coded up to second frequency; and 
16. The method of claim 15, further comprising: transforming the waveform-coded second signal, which is a side signal, to a complementary signal by multiplying the waveform-coded first signal, which is a mid signal, by a weighting parameter a and subtracting the result of the multiplication from the second waveform-coded signal; and including the weighting parameter a in the data stream.
17. The method of claim 16, further comprising: subjecting each of said two of the K input audio signals to high frequency reconstruction encoding in order to generate high frequency reconstruction parameters enabling high frequency reconstruction of said two of the N input audio signals above the second frequency; and including the high frequency reconstruction parameters in the data stream.





	As shown above, the limitations of claims 1 -7  of US 10,593,340, claims 1 – 5 of US 10,325,607, claims 1 – 12 of US 9,899,029 and claims  1 – 18 of US 9,646,619, either alone or in combination, recite the limitations of claims 1 – 13 of the current application. Therefore, claims 1 – 13 of the current application are obvious variants of claims 1 -7  of US 10,593,340, claims 1 – 5 of US 10,325,607, claims 1 – 12 of US 9,899,029 and claims  1 – 18 of US 9,646,619.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  a first and second receiver for receiving and a decoder for decoding in claims 8 – 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657